 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                               No. CV-17-04140-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15          In June 2019, the parties submitted a proposed protective order and asked the Court
16   to adopt it. (Doc. 158.) The Court denied this request without prejudice because the

17   proposed order contained “procedures that do not align with LRCiv 5.6, the local rule
18   regarding sealing of court records in unsealed civil actions or with the Court’s Case

19   Management Order.” (Doc. 165 at 1.)

20          Now pending before the Court is the parties’ “Second Stipulation and Joint Motion
21   for Protective Order.” (Doc. 205). Although this version of the proposed protective order
22   remedies many of the deficiencies that were contained in the earlier iteration, it contains

23   one provision that remains problematic. Specifically, on page 7, lines 3-13, under the

24   heading “Court Procedures,” the proposed order provides as follows:

25          For applications and motions to the Court in which a Party wants to submit
            Protected Material, at least three (3) court days before such items are filed
26          with the Court, the filing Party shall disclose to the Party who designated the
27          Protected Material as Confidential all documents or information that the
            filing Party intends to submit to the Court, unless the filing Party believes in
28          good faith that it will be necessary to file something with the Court in less
 1          than three (3) court days or decides in good faith to use a particular document
 2          only shortly before a deadline. In that event, the filing Party will file any
            Protected Material under seal pursuant to Local Rule 5.6(d). In either event,
 3          it will then be incumbent on the designating Party to petition the Court for
            leave to have the documents or Protected Material either filed under seal or
 4
            remain under seal if already so filed under L.R. 5.6(d). If the Court grants
 5          the designating Party’s request, the documents containing Protected
            Material shall be lodged with the Court in electronic form.
 6
 7   (Doc. 205-1 at 7, emphasis added.) This language deviates from LRCiv 5.6(d), which sets
 8   forth a clear process (and clear timelines) for resolving disputes over whether documents
 9   marked as “confidential” should be filed under seal. For example, the italicized language
10   above seems to suggest that, in the case of such a disagreement, the document at issue
11   sometimes won’t be lodged with the Court unless and until the Court rules in favor of the
12   party wishing for the document to be sealed. The problem with this approach is that the
13   Court won’t be able to rule on the sealing request without first reviewing the document.
14   The Court thus encourages the parties to simply adopt the language set forth in LRCiv
15   5.6(d) concerning the process for filing documents that have been marked confidential by
16   another party, instead of coming up with a paraphrase of that language that may contain
17   slight unintentional (or perhaps intentional) deviations from the usual process.
18          The parties’ stipulation (Doc. 205) is therefore denied without prejudice. They may
19   file a new motion for protective order that remedies the deficiency identified above.
20          Dated this 26th day of August, 2019.
21
22
23
24
25
26
27
28


                                                 -2-
